Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sugden et al. (USPub 2011/0277433) disclose a frame; a first ground-engaging element coupled to a first portion of the frame; a second ground-engaging element coupled to a second portion of the frame; an operator platform supported by the frame; and a suspension system coupled between the operator platform and the frame to accommodate motion of the frame relative to the operator platform, the suspension system comprising: a first linkage assembly coupled to the operator platform and operable to accommodate motion of the second portion of the frame relative to the operator platform; and a second linkage assembly having a first end coupled to the frame to secure the suspension system to the frame and a second end coupled to the first linkage assembly, the second linkage assembly being operable independent of the first linkage assembly to accommodate motion of the first portion of the frame relative to the operator platform; wherein the first portion of the frame is one of a front portion of the frame and a rear portion of the frame and the second portion of the frame is the other of the front and rear portion of the frame but Sugden et al. do not disclose that the first and second linkage assemblies are connected to each other in series.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/23/2022